       CASE 0:20-cr-00232-JRT-KMM Doc. 671 Filed 06/30/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,                            Case No. 20-CR-232-JRT-KMM

                      Plaintiff,

v.

(1) Russell Jason Rahm; (2) Terry Lynn
Chistensen; (3) Jannice Kristina Laur;
(4) Petra Jinette Laboy; (5) David John
Moulder; (6) Anthony Eugene Moulder;
(7) Rhonda Jean Moulder; (8) Barbara Ann
Moulder; (9) Luis Orlando Mendizabal;
(10) Jeffrey Lee Smoliak; (11) John Michael
Blalock; (12) Lloyd Joseph Loftis;
(13) Bryant Jarode Critten; (14) Natesha
Jahmelia Marson; (15) Thomas Athanasios              SECOND AMENDED
Kiritsis; (16) Daniel Morris Klibanoff;             SCHEDULING ORDER
(17) Brian Douglass Cox; (18) John Thomas
Harbert, III; (19) Amondo Antoine Miller;
(20) Kiley Marie Saindon; (21) Henry
Aragon; (22) Lucille J. Patterson; (23) James
Anthony Sierra; (24) Tara Nicole Creason;
(25) Yvonne Patterson; (26) Charitie A.
Seelye; (27) Bonnie Lee Colbert;
(28) Jennifer Lynn Williamson; (29) Jessica
Marie Prince; (30) Brian James Williams;
(31) Tashena Lavera Crump; (32) Jared
Thomas Michelizzi; (33) Eric Patrick
McGarrity; (34) Andrew John Landsem;
(35) Ballam Hazeakiah Dudley; (36) Caitlin
Colleen Schlussler; (37) Monica Sabina
Sharma-Hanssen; (38) Timothy Paul
Hanssen; (39) Corlos Kentrell Smith;
(40) Stacey Leigh Persons; (41) Patricia
Nichole Shinn; (42) Leeann Garcia;
(43) Erich Stephen Esherick,

                      Defendants.




                                                1
          CASE 0:20-cr-00232-JRT-KMM Doc. 671 Filed 06/30/21 Page 2 of 3




        Defendant Timothy Hanssen has filed a Motion to Modify First Amended Scheduling

Order (ECF 640). Given the complexities of this matter and the related litigation, any adjustment

of the schedule will be applied to all of the defendants across all cases. Counsel for Mr. Hanssen

advises that all of the counsel for other defendants to with whom he has communicated also support

this request. The United States has no objection to the relief sought. Good cause for the requested

extension has been shown. Therefore, the Court finds that the requested extension of the pretrial

schedule is appropriate, and the following deadlines are adopted 1:

I.      PRETRIAL DEADLINES/DISCOVERY AND DISCLOSURE ORDER

        1.      All pretrial motions must be filed and served consistent with Federal Rules of

     Criminal Procedure 12(b) and 47, and Local Rule 12.1(c)(1), on or before August 16, 2021.

        If counsel for any defendant is unable to meet this deadline, he or she must seek a

     modification of the schedule by no later than August 2, 2021.

        3.      It is unknown at this time whether the Court will continue to hold hearings via

     videoconference by the time a pretrial motions hearing is held in this matter. Nonetheless, out

     of an abundance of caution, counsel for each defendant must electronically file a letter

     indicating whether their client consents to hold the motions hearing in this matter via video

     conference by August 16, 2021.

        4.      Counsel must electronically file a letter on or before August 16, 2021, if no

     motions will be filed and there is no need for a hearing.

        5.      The government’s responses to all pretrial motions must be filed by

     September 16, 2021.



1
       The Court notes that many defendants in this matter have already entered guilty pleas.
They are therefore unlikely to be impacted by this amended schedule and can disregard it.


                                                  2
           CASE 0:20-cr-00232-JRT-KMM Doc. 671 Filed 06/30/21 Page 3 of 3




          6.     The government shall file its Notice of Intent to Call Witnesses by October 13,

       2021, in accordance with D. Minn. LR 12.1(c)(3)(A). In order to avoid the need for a recess

       of the motions hearing, the government must make all disclosures which will be required by

       Fed. R. Crim. P. 26.2 and 12(h) by October 27, 2021, if they have not already been provided

       to opposing counsel.

          7.     Any Responsive Notice of Intent to Call Witnesses on behalf of any defendant must

       be filed by September 30, 2021. D. Minn. LR 12.1(c)(3)(B).

II.       SPEEDY TRIAL EXCLUSION

          For the reasons set forth in the Court’s order designating this case as a complex case

pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii), as well as the reasons set forth in the Motion filed by

Mr. Hanssen (ECF Nos. 102 & 640), the time between the date of this Order and September 30,

2021, when the motions and responses will be complete in this case, shall be excluded from the

Speedy Trial Act calculations.

III.       CONCLUSION

          Consistent with the foregoing, Mr. Hanssen’s motion to modify the schedule is

GRANTED as set forth in this Second Amended Scheduling Order. All other terms and

conditions remain in full force and effect. Counsel for both sides are advised that further

requests for extension of the pretrial motion schedule in this case are unlikely to be granted

absent an even greater showing of good cause.

Date: June 30, 2021

                                                                s/Katherine Menendez
                                                               Katherine Menendez
                                                               United States Magistrate Judge




                                                   3
